OPINION
HARBISON, Justice.
On September 2,1975 the Grand Jury for Knox County returned three separate indictments against the petitioner under the statute dealing with false pretenses, T.C.A. § 39-1901. The indictments charged that the petitioner was guilty of obtaining sums of money from each of three named individuals by selling to them clover seed known as Alta Mammouth clover seed while falsely, fraudulently and feloniously representing to each of the purchasers that the seed involved was Kenland clover seed. The indictment charged that the latter was a more valuable brand of seed and that the petitioner falsely and fraudulently misrepresented the name of the seed being sold, “well knowing said representations were false” and that the seed was in fact not the brand which he stated it to be. Each indictment charged that the respective pur*737chaser named therein relied on these false pretenses.
Petitioner filed a motion to dismiss the indictments, alleging that he “could only have been charged with a violation of the Tennessee Seed Law as codified at Tennessee Code Annotated, Sections 43-921, et seq.”
The trial court sustained the motion to dismiss each indictment. On appeal, the Court of Criminal Appeals, in a divided decision, reversed, holding that the provisions of the Tennessee Seed Law of 1972 did not preclude indictment of the petitioner under the statute dealing with false pretenses. We granted certiorari to give further consideration to this issue.
We have concluded that the majority opinion of the Court of Criminal Appeals was correct. The statute on false pretenses defines an offense punishable as a felony. At all times pertinent to this case it provided:
“Any person, who, by any false pretense, or by any false token or counterfeit letter, with intent to defraud another, obtains from any person any personal property, or the signature of any person to any written instrument, the false making of which is forgery, shall, on conviction, be punished as in case of larceny.”
Further provisions of the statute define the concept of “false pretense” in a rather comprehensive manner, including all cases of pretended buying, borrowing, or hiring, bailment or deposit.
The Court had occasion to consider the provisions of this statute in the recent case of State v. McDonald, 534 S.W.2d 650 (Tenn.1976), cert. denied, 425 U.S. 955, 96 S.Ct. 1733, 48 L.Ed.2d 200 (1976). There the history and previous constructions of the statute were discussed. In that case it was held that personal reliance by the victim upon a false representation was not an essential element of the offense, so long as the person to whom the representation was made himself relied thereon, to the ultimate detriment of the victim.
In the case of Mullican v. State, 210 Tenn. 505, 360 S.W.2d 35 (1962), the Court stated:
“It seems to us that under this statute the intent to defraud is the gravamen or an essential element in the crime.” 210 Tenn. at 511, 360 S.W.2d 38.
In the case of Beck v. State, 203 Tenn. 671, 315 S.W.2d 254 (1958), the Court dealt with the sufficiency of the allegations of an indictment under the false pretenses statute. There it was charged that the accused had obtained from the prosecuting witness the sum of $7,000 by means of fraudulent representations to him concerning the sale of a quantity of whiskey under a court order. One of the principal assignments on appeal was that the indictment itself was duplicitous, because other offenses might be carved out of the allegations. Rejecting this contention, the Court concluded that:
“. . . this indictment very clearly charges in substance a violation of the false pretense statute and that, even though other offenses either independent or lesser included offenses suggest themselves, the indictment is nevertheless not duplicitous.” 203 Tenn. at 677-678, 315 S.W.2d at 257.
It is the insistence of petitioner that in enacting the Tennessee Seed Law of 1972, T.C.A. §§ 43-921 et seq., the General Assembly dealt in exclusive terms with the sale of seed, and that this specific statute should be construed as superseding any general criminal laws which might deal with the same subject, or as impliedly repealing them.
We are not able to accept this contention. In the first place the 1972 Act was itself a successor to a number of previous statutes regulating the sale of seed, some of these going back to 1909. In the case of State v. McKay, 137 Tenn. 280, 193 S.W. 99 (1916), the Court sustained a statute known as the “Pure Seed Law” against a number of constitutional attacks, and held that the statute represented a valid exercise of the police power of the State. Other statutes on the subject were passed in 1939, with amendments in 1943 and 1961. The 1972 statute was a revision of previous statutes, *738and like them it contains a number of prohibitions in connection with the selling or transporting of agricultural or vegetable seed within the State. T.C.A. § 43-925. Among the prohibited acts are two which petitioner insists must control the indictment in the present case. The statute prohibits the sale of seed:
“(2) Not labeled in accordance with the provisions of §§ 43-921 — 43-934 or having a false or misleading labeling; or
“(3) Pertaining to which there has been false or misleading advertisement
The indictments in the present case do not charge that the seed which petitioner purveyed had a false or misleading label. The seed statute, T.C.A. § 43-927, exempts certain persons and transactions from coverage. The indictments do not contain allegations showing whether petitioner’s sales were or were not within these exemptions. They simply charge that the petitioner felo-niously sold and delivered the seed to each of the purchasers, representing them to be a different and more valuable brand, when in fact he knew that the representation was false.
Since the case was dismissed in the trial court on motion, there is no evidentia-ry record. For purposes of the motion, the allegations of the indictments must be taken as true. The acts with which the petitioner is charged in the indictments may or may not be covered by the seed law. What the evidence will show upon trial, we cannot know, but there are neither affidavits nor other factual material in the record as the case now stands to establish that the petitioner was covered by the 1972 Act. Therefore his motion, stating that he “could only have been charged” with a violation of the 1972 seed law, is, on its face, not well taken.
Further, as pointed out in the majority opinion of the Court of Criminal Appeals, the penal provisions of the 1972 Act, particularly the portion dealing with false labeling, make no reference to fraudulent intent or scienter. They simply prohibit the sale of improperly labeled or advertised seeds, and make violation a misdemeanor, punishable by a fine. The Commissioner of Agriculture is authorized to institute prosecution, but is directed first to afford an offender an opportunity to appear at a private hearing.
This seed law is similar to many other statutes dealing with various aspects of agriculture. Many of these provide for administrative regulations and controls, making violations punishable as misdemeanors. See, e. g., T.C.A. § 43-526 (Plant Pest Act); T.C.A. § 43-708 (Insecticide Act); T.C.A. § 43-1139 (Commercial Fertilizer Law of 1969); T.C.A. § 43-2003 (keeping of records in connection with the sale of cotton); T.C.A. § 43-2135 (tobacco sales); T.C.A. § 43-2906 (Pesticides); T.C.A. § 44-119 (sales of cats and dogs).
These are but examples of numerous statutes regulating agriculture and commerce. Most of these contain criminal sanctions for violations, but ordinarily do not require scienter or fraudulent intent as an essential element of the proscribed activity.
The case is, therefore, unlike that of Haley v. State, 156 Tenn. 85, 299 S.W. 799 (1927), relied upon by petitioner. There a statute made it unlawful for any person to obtain, “with fraudulent intent”, money or other property by means of a bad check or draft. This statute was held to be in conflict with, and impliedly to repeal, the false pretenses statute, insofar as offenses committed by check or draft were concerned, fraudulent intent being a specific requirement both of the false pretenses statute and of the bad check law under consideration.
In order for a later criminal statute to repeal by implication an earlier one, the offense defined in the two statutes must be identical, and the statutes must relate to the same subject matter and be enacted for the same purpose. See Chadriek v. State, 175 Tenn. 680, 137 S.W.2d 284 (1940); Hayes v. State, 159 Tenn. 314, 18 S.W.2d 1 (1929).
Of course, upon the trial of this case, the evidence may show a violation of the 1972 *739statute, and not a violation of the false pretenses statute. Further, depending upon the evidence adduced, it may be necessary for the trial judge to instruct the jury on the 1972 statute as an included offense, much as shoplifting may be a lesser included offense under a charge of petit larceny, as recently held by the Court in the case of Wright v. State, 549 S.W.2d 682, released at Knoxville for publication on April 11, 1977.
At the present stage of the proceedings, however, only the allegations of the indictments are involved. Those allegations are sufficient to charge a violation of T.C.A. § 39-1901. The grand jury was not precluded from making those charges simply because of the existence of the seed statute.
The judgment of the Court of Criminal Appeals is affirmed, the motion to dismiss filed on behalf of petitioner is overruled, and the cause is remanded to the trial court for further proceedings, at the cost of petitioner.
COOPER, C. J., and FONES and BROCK, JJ., concur.
HENRY, J., dissents.